Title: To Alexander Hamilton from Henry Lee, 31 December 1794
From: Lee, Henry
To: Hamilton, Alexander



Shirley near Richmond31st. Decr. 1794.
dear sir

Forced to meander on my ride home to close as far as I could the various matters which I considered under my care I never got to Richmond until the 29th. when Col. Carrington gave to me your favor of the 19th Decr.
I am sure you understand too well my conviction of your constant efforts to give comfort to the late army with me, to suppose that I could for a moment impute to want of exertion in you any disappointment to which they may have been submitted.
I will not therefore recur to that part of your letr. which explains the causes of incomplete remittance, for sure I am every possible assistance in every way has been afforded by you. But I will rather try to make you as happy as you ought to be, by telling you that the money sent to Winchester answered an excellent purpose as it allayed all the discontents which Genl. Matthews letr. to me, announced.
From that place I wrote to the S of W for the ballance & sent forward to the P. M. Gen his deputy who will I presume return charged with means & instructions unless Mr Smith may have pursued your orders of drawing bills for the money wanting. In this case the D. P. master ought to return.
Mr Smith had reced. no instructions to that effect, before I left Winchester.
I hear that you certainly leave govt. in all next month. I lament the event but heartily wish that it may be productive of every advantage to your family you expect, & that the affectionate gratitude of our country to whose good you have so constantly & eminently contributed may surround you in your retirement.
From me reckon always on the most affec: respect & regard. farewell

Henry Lee

